ORDER
PER CURIAM.
Appellant, Linda Renee Bonds, appeals the termination of her parental rights over A.B., her minor child, pursuant to an order entered on December 12, 1990, in the Circuit Court of St. Louis County, Missouri. We have reviewed the briefs and arguments of the parties, as well as the transcript and the legal file, and can find no clear error in the findings of fact and conclusions of law of the trial court. In addition, we find that no jurisprudential purpose would be served by a written opinion. We, therefore, affirm the judgment of the trial court pursuant to Rule 84.16(b). The parties have been provided with a memo*622randum, solely for their own information, setting forth the reasons for our decision.